          Case 1:19-cv-00977-ADA Document 127 Filed 03/18/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS

                                        AUSTIN DIVISION



VLSI TECHNOLOGY LLC,                                    Lead Case: 1:19-cv-977-ADA

                        Plaintiff,                      (Consolidated with Case Nos. 6:19-cv-254-
                                                        ADA, 6:19-cv-255-ADA, 6:19-cv-256-ADA)
        v.
INTEL CORPORATION,
                        Defendant.


               JOINT STIPULATION RE: TRIAL WITNESS DISCLOSURES

        Plaintiff VLSI Technology LLC (“VLSI”) and Defendant Intel Corporation (“Intel”) (each

a “Party;” collectively the “Parties”), by and through their respective counsel, and subject to the

approval of the Court, hereby stipulate and agree to the following in the above-captioned

litigations:

        1.      By March 16, 2020, the Parties shall exchange, for each of Case Nos. 6:19-cv-254-

ADA, 6:19-cv-255-ADA, and 6:19-cv-256-ADA (each an “Action;” collectively the “Actions”),

their tentative list of fact witnesses for trial (each an “Initial Fact Witness List”), with each Initial

Fact Witness List identifying the fact witnesses per Action that the Party reasonably expects to call

at trial. Absent agreement of the parties or leave from the Court, a Rule 30(b)(1) deposition of any

witness identified on any party’s Initial Fact Witness List is limited to seven (7) hours regardless

of whether a witness is identified for one Action or multiple Actions.

        2.      Each Party shall be permitted to amend its Initial Fact Witness Lists to replace,

remove, and/or add witnesses through and including August 14, 2020 (each an “Amended Fact

Witness List”). Each Party agrees that it will make such amendments timely, acting in good faith

                                                  -1-
         Case 1:19-cv-00977-ADA Document 127 Filed 03/18/20 Page 2 of 2




and without undue delay, upon becoming aware of any change to the fact witnesses that the Party

reasonably expects to call at trial in any of the Actions.

       3.      By March 18, 2020, the parties shall serve their first notices of deposition pursuant

to Fed. R. Civ. P. 30(b)(6). Each Party agrees that it will make a good faith effort to include the

Rule 30(b)(6) deposition topics in its first such notice that are then known to it based on available

information and the Party’s investigation to date. Each Party reserves the right to serve subsequent

Rule 30(b)(6) deposition notices with additional topics in the ordinary course.

       4.      If any fact witness (i) is not listed in a Party’s Initial Fact Witness List for a

particular Action, and (ii) is thereafter listed in a Party’s Amended Fact Witness List for that

particular Action, then each such witness shall be made available for deposition within four (4)

weeks after the Party first listed that witness in an Amended Fact Witness List. The Parties will

separately negotiate regarding the scope of ESI to be produced for any witness listed for the first

time in an Amended Fact Witness List.

       5.      The time spent deposing any witness listed for the first time in an Amended Fact

Witness List shall not count toward the deposing Party’s fact witness deposition hour limit, and

the deposition shall proceed (i) even if the fact discovery period has closed and (ii) even if such a

witness was previously deposed in connection with another of the Actions. In the latter event (i.e.,

the scenario set forth in § (ii) of this paragraph 5), the parties shall meet and confer in good faith

regarding the scope of the additional deposition to ensure that such a deposition shall be limited to

additional subject matter, if any, that the witness listed for the first time in an Amended Fact

Witness List will address at trial in the Action for which the Amended Fact Witness List was

provided.                                                      SIGNED on March 18th, 2020
       SO STIPULATED.

                                                 -2-
                                                               ALAN D ALBRIGHT
                                                               UNITED STATES DISTRICT JUDGE
